Order entered August 14, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                    No. 05-14-00881-CV

  ENTERISK GLOBAL ADVISORS, LLC AND BRAMLETTE BROWDER, Appellant

                                              V.

                       SIA CAPITAL OPTIONS FUND, LP, Appellee

                     On Appeal from the 134th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-13-07950

                                          ORDER
       The clerk’s record in this case is incomplete. Accordingly, the Court ORDERS the

district clerk to file on or before August 19, 2014 a supplemental clerk’s record including the

following items:

           •   Amended Petition dated November 15, 2013
           •   Counterclaim dated December 27, 2013
           •   Third Party Petition dated January 2, 2014
           •   Motion to Enter Judgment dated May 23, 2014

The Court DIRECTS the Clerk to send a copy of this order by electronic transmission to Gary

Fitzsimmons, District Clerk.


                                                     /s/   CAROLYN WRIGHT
                                                           CHIEF JUSTICE